Citation Nr: 0020624	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-03 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

Entitlement to service connection for residuals of a right 
thumb injury.  

Entitlement to a compensable evaluation for residuals of a 
laceration of the right forearm.  

Entitlement to a compensable evaluation for a left 
varicocele.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from January 1989 to March 
1997.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
August 1997 which denied service connection for residuals of 
a right thumb injury and granted service connection for 
residuals of a right forearm injury and a left varicocele, 
assigning noncompensable ratings for those disabilities.  

The August 1997 rating decision also granted service 
connection for residuals of a right knee injury and assigned 
a noncompensable rating for the disability.  The veteran 
initially appealed the assigned rating.  A rating decision in 
January 1999 increased the evaluation to 10 percent 
disabling, effective from the date of the veteran's 
separation from service.  The veteran wrote in June 1999 that 
he was in agreement with that higher rating.  The Board 
considers the veteran's June 1999 letter as having withdrawn 
the issue of the proper rating for his knee disability from 
appellate consideration.  Therefore, no appeal relating to 
that disability remains in appellate status.  


FINDING OF FACT

The claim for service connection for residuals of a right 
thumb injury is plausible.  


CONCLUSION OF LAW

The claim for service connection for residuals of a right 
thumb injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show that the veteran sustained a 
4-5 cm laceration on the flexor aspect of the radial side of 
his right forearm in August 1989.  The examiner noted that 
there was good strength of the right hand.  The wound was 
cleaned and sutured, with one deep suture and 10 skin sutures 
being placed.  The records indicate that approximately 10 
days later the wound was noted to be healing well and the 
sutures were removed.  In October 1989, the veteran sustained 
some sort of trauma to his right thumb; the thumb was noted 
to be tender and painful, but no other abnormal clinical 
findings were reported.  X-ray of the right thumb at that 
time was reportedly normal.  The report of the veteran's 
separation examination in March 1997 does not reflect any 
complaints or abnormal clinical findings regarding his right 
thumb.  

The veteran's initial application for disability benefits, 
was dated in February 1997, and was based, in part, on a 
thumb injury.

In his notice of disagreement, the veteran argued that his 
right thumb disability was a direct result of the laceration 
of his right forearm and stated that he recalled that some 
internal stitches that "were for the thumb muscle that run 
[sic] directly under the forearm" were placed at the time of 
the initial treatment.  He also indicated that, after 
constant use or doing intricate work for only a few minutes, 
his thumb would start to stiffen and his "whole right hand 
craps up."  In addition, he reported that, although he could 
"pass a grip test," "after some time the fatigue sets in 
and the uncomfort turns into pain."  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

In light of the documented right forearm injury during 
service and the fact that that service connection for that 
disability has been established, and considering the 
veteran's statements regarding the symptoms he experiences 
regarding his right thumb, the Board finds that the veteran's 
claim is plausible.  This is particularly true in view of the 
veteran's initial claim for disability compensation, which 
included reference to a thumb injury, and was actually dated 
before the veteran was discharged from service.  Therefore, 
the claim for service connection for residuals of a right 
thumb injury is well grounded.  

Accordingly, VA has a duty to assist the veteran in 
developing evidence in conjunction with his claim.  This 
issue will be addressed further in the Remand that follows 
this decision.  


ORDER

The claim for service connection for residuals of a right 
thumb injury is well grounded.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

As noted above, the veteran's claim for service connection 
for residuals of a right thumb injury is well grounded and, 
therefore, VA has a duty to assist the veteran in developing 
evidence in conjunction with his claim.  Considering the 
documented right forearm laceration and the veteran's 
contentions regarding the symptoms that develop with repeated 
or extended use of his arm and hand, the Board believes that 
a more detailed orthopedic examination of the veteran's 
forearm and hand are needed to evaluate his symptoms and to 
determine whether they resulted from the forearm injury he 
sustained in service or whether those symptoms are due to the 
current service-connected forearm disability itself 
(particularly considering the Court's holding in DeLuca and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45).  

In addition, the Board notes that the report of the veteran's 
separation examination in March 1997 reflects no abnormal 
genitourinary clinical findings.  Further, the April 1999 VA 
examiner recorded the veteran's history of a varicocele for 
which he is totally asymptomatic, but did not report any 
clinical findings.  However, a consultation by a service 
department urologist in 1991 records the presence of a large 
left varicocele and notes that the left testis was atrophic.  
Therefore, the Board believes that because of the anatomic 
proximity of the testis to a varicocele and because questions 
remain regarding the current presence of such a varicocele 
and the relationship between that disability and any current 
testicular atrophy, an additional urological examination is 
needed.  

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has had for his right forearm 
disability and his right thumb.  All records so 
received should be associated with the claims file.  

2.  The veteran should then be scheduled for VA 
orthopedic and urologic examinations.  The claims 
folder must be made available to and be reviewed by 
the examiners in conjunction with their 
examinations.  All special tests deemed necessary 
by the examiners should be completed.  The 
examiners' reports should set forth in detail all 
current symptoms and clinical findings regarding 
the veteran's right forearm and right thumb and his 
left testis.  

a.  The orthopedic examiner should be 
requested to provide an opinion as to whether 
it is at least as likely as not that any 
current disability of the veteran's right 
thumb is part and parcel of the service-
connected residuals of his right forearm 
laceration or is otherwise due to the service-
connected forearm disability.  The examiner 
should describe in detail the presence or 
absence and the extent of any functional loss 
due to the veteran's right forearm disability.  
Consideration should be given to any loss due 
to reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, as 
well as any functional loss due to absence of 
necessary structures, deformity, adhesion, or 
defective innervation.  In particular, 
considering the veteran's reported symptoms on 
constant use of his right hand and arm and on 
doing intricate work, the examiner should 
comment on any functional loss due to weakened 
movement, excess fatigability, incoordination, 
or pain on use, and should state whether any 
pain claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure or 
manipulation.  The examiner's inquiry in this 
regard should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the joint.  It is 
important for the examiner's report to include 
a description of the above factors that 
pertain to functional loss due to the right 
forearm disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups or 
with repeated use could significantly limit 
functional ability of the affected part.  The 
examiner should portray the degree of any 
additional range of motion loss, if 
appropriate, due to pain on use or during 
flare-ups.  All opinions expressed should be 
supported by reference to pertinent evidence.  

b.  The urologic examiner should be requested 
to comment on the presence or absence and size 
of any current left varicocele, as well as any 
symptoms or other manifestations referable to 
that disorder.  In addition, the examiner 
should indicate whether the left testis is 
atrophic and the degree of any such atrophy.  

3.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claims, including consideration for 
special monthly compensation, if appropriate.  If 
action taken remains adverse to the veteran, he 
should be furnished with a supplemental statement 
of the case and should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



